Citation Nr: 0122383	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:  Texas Veterans Commission 



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969. This matter comes on appeal from a February 1993 
decision by the Houston VA Regional Office.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran has been 
provided a VA examination which includes a clinical opinion 
regarding the etiology of the current seizure disorder.

2.  The veteran's seizure disorder clearly and unmistakably 
existed prior to service and did not increase in severity in 
service, to include due to any incident of service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 1154, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Legal Criteria

Basic entitlement to compensation for service-connected 
disabilities for veterans derives from 38 U.S.C.A. § 1110, 
which provides: For disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service... the United States will pay to any veteran thus 
disabled... from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter. 38 
U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303(a), 3.306(2000).  

Establishing service connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993) (holding that 
the veteran's failure to present medical evidence 
establishing a relationship between quadriplegia and current 
arthritis prevented the requested relief).

Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination." See also 38 
C.F.R. § 3.304(b).  This presumption can be overcome only by 
clear and unmistakable evidence that an injury or disease 
existed prior to service. See id.; Junstrom v. Brown, 6 
Vet.App. 264, 266 (1994).

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. 3.306(b).  This presumption 
of aggravation is only applicable if the preservice 
disability underwent an increase in severity during service. 
See Beverly v. Brown, 9 Vet.App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, worsened. 
See Maxon v. West, 12 Vet.App. 453, 458 (1999).  "The 
determination of whether a preexisting disability was 
aggravated by service is a question of fact," reviewed under 
the "clearly erroneous" standard of review. Doran, 6 Vet.App. 
at 286. 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996); see also Ceasar 
v. West, 195 F.3d 1373 (Fed. Cir. 1999); Kessel v. West, 3 
Vet. App. 9 (1999).  The Court in Collette established the 
following three step analysis: (1) The veteran must produce 
satisfactory lay or other evidence, meaning credible 
evidence, which would allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
the veteran's combat service; (2) If the proffered evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, then a factual presumption arises 
that the alleged injury or disease is service connected; and 
(3) Once a presumption of service connection arises, it must 
be determined whether the government met its burden of 
rebutting the presumption of service connection with clear 
and convincing evidence to the contrary.  Collette, 82 F.3d 
at 393.


Analysis

The veteran has contended that his current seizure disorder 
is a residual of an inservice head injury. He has maintained 
both that he sustained a shell fragment wound to the head and 
a scalp laceration in a vehicle accident while stationed in 
Vietnam. Service personnel records confirm that the veteran 
did serve in Vietnam and that he was engaged in combat. His 
awards include the Combat Infantryman's Badge and the Purple 
heart. (Service connection is in effect for PTSD, evaluated 
as 100 percent disabling). Accordingly, pursuant to the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
it is presumed that the injuries reported by the veteran did 
in fact occur.

Further, post-service medical records demonstrate that the 
veteran has a seizure disorder, most likely partial complex 
in nature. The remaining question concerns the nexus or 
relationship between the inservice injury or injuries 
sustained by the veteran and the current seizure disorder. In 
June 1998, a VA physician, reviewing the evidence then of 
record, and pending further laboratory studies, commented 
that the veteran possibly could have a partial complex 
seizure disorder secondary to the inservice shrapnel wound 
reported by the veteran.

Subsequent to this examination, in June 1999, records were 
received pertaining to the veteran's February 1963 
hospitalization for treatment of a head injury sustained in a 
fall from a bicycle. 

The veteran was then examined by a VA neurologist in May 
2001. The examiner diagnosed a seizure disorder, likely 
partial complex in nature, most likely related to his history 
of significant closed head injury during adolescence. He 
explained that the veteran sustained a significant head 
injury as documented in the previous medical records in 1963. 
He was approximately 15 years of age at the time and fell off 
his bike. He sustained a significant head injury that 
resulted in loss of consciousness and subsequent alteration 
of consciousness for more than a week. There was at least one 
witnessed focal right-sided seizure on the way to the 
emergency room. The records indicate that he was discharged 
home to take Dilantin. There was no documentation of how long 
Dilantin was maintained. The veteran said that he was never 
given any medications to take after his discharge from the 
hospital. In 1968, he sustained a minor head injury 
consisting of a scalp laceration. Late in 1969, he started 
developing what were later diagnosed as seizures.

Imaging of the brain revealed an area of encephalomalacia in 
the left
temporal lobe. Most recent EEG revealed some focal slowing in 
the left
temporal area. The examiner doubted that the inservice scalp 
laceration in any way contributed to the onset of the seizure 
disorder. The ample medical records indicated that his 
previous closed head injury from 1963 was the likeliest 
culprit that contributed to the onset of the seizure 
disorder. He had at least one documented seizure at the time 
of the injury. Subsequent workup was suggestive of findings 
related to that head injury including the presence of 
encephalomalacia in the left temporal area on the MRI of the 
brain, as well as focal slowing on the EEG in that
area. 

Based on the above evidence, the Board finds that the records 
of the veteran's February 1963 hospitalization, documenting a 
focal right-sided seizure and the prescription of Dilantin, 
are clear and unmistakable evidence that his seizure disorder 
existed prior to his period of military service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). The opinion provided in May 
2001 by a VA examiner, the only physician who reviewed the 
entire evidence of record, is that the current seizure 
disorder is most likely related to the preservice head injury 
and that the inservice scalp laceration related by the 
veteran did not contribute to the seizure disorder. 

As to the question of whether the pre-existing seizure 
disorder was aggravated in service, service medical records 
make no mention of symptoms of a seizure disorder. Further, 
although the veteran has reported experiencing seizures as 
early as 1969, when he underwent a VA neurologic examination 
in February 1990, it was noted that he had had no neurologic 
sequelae subsequent to the inservice shell fragment wound of 
the head he reported at that time. A seizure disorder was 
first confirmed during a VA hospitalization later in 1990. 
The Board therefore finds that there was no increase in 
severity during service of the preexisting seizure disorder. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a seizure disorder is 
denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

